Citation Nr: 0616473	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  03-28 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for epidermophytosis 
and onychomycosis, currently rated as 10 percent disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to a service-connected 
disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 


INTRODUCTION

The veteran had active service from October 1944 to November 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

In March 2004, the veteran was afforded a hearing before the 
undersigned Veterans Law Judge sitting at the Los Angeles RO.   

In February 2005, the Board granted a 50 percent disability 
rating for the veteran's service-connected generalized 
anxiety disorder and remanded the issues of entitlement to an 
increased rating for epidermophytosis and onychomycosis and 
entitlement to TDIU for additional development.  


REMAND

By correspondence received in January 2006, the veteran 
requested a hearing before the Board.  By correspondence 
received in March 2006, it was clarified that he desired a 
Board hearing at the RO.  

Accordingly, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

Make arrangements to schedule the veteran 
for a VA Travel Board hearing before a 
Veterans Law Judge at the RO nearest his 
current residence in accordance with 38 
C.F.R. § 20.704.  If appropriate, 
jurisdiction of the claims folder should 
be transferred to the RO in the state 
where the veteran currently resides.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






